Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2017

                                     No. 04-17-00371-CV

   IN THE MATTER OF THE GUARDIANSHIP OF DONNA JEAN HAMMOND, AN
                      INCAPACITATED PERSON,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,688
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        Appellant has filed a motion requesting that this court provide him with a copy of the
reporter’s record. We grant the motion and order the clerk of this court to send appellant
electronic copies of the volumes of the reporter’s record that have been filed in this case. We
further order appellant, Ronald E. Smith, to file the amended brief, as per this court’s October
27, 2017 and November 22, 2017 orders, by January 18, 2018. Appellant is advised that if he
does not timely file the amended brief, this appeal will be dismissed for want of prosecution.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court